


110 HR 2073 IH: Child Health Care Crisis Relief Act of

U.S. House of Representatives
2007-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2073
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2007
			Mr. Kennedy (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase the number of well-trained mental health
		  service professionals (including those based in schools) providing clinical
		  mental health care to children and adolescents, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the 
					Child Health Care Crisis Relief Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)The Center for
			 Mental Health Services estimates that 20 percent or 13,700,000 of the Nation’s
			 children and adolescents have a diagnosable mental disorder, and about
			 2/3 of these children and adolescents do not receive
			 mental health care.
			(2)According to
			 Mental Health: A Report of the Surgeon General in 1999, there
			 are approximately 6,000,000 to 9,000,000 children and adolescents in the United
			 States (accounting for 9 to 13 percent of all children and adolescents in the
			 United States) who meet the definition for having a serious emotional
			 disturbance.
			(3)According to the
			 Center for Mental Health Services, approximately 5 to 9 percent of United
			 States children and adolescents meet the definition for extreme functional
			 impairment.
			(4)According to the
			 Surgeon General’s Report, there are particularly acute shortages in the numbers
			 of mental health service professionals serving children and adolescents with
			 serious emotional disorders.
			(5)According to the
			 National Center for Education Statistics in the Department of Education, there
			 are approximately 479 students for each school counselor in United States
			 schools, which ratio is almost double the recommended ratio of 250 students for
			 each school counselor.
			(6)According to the
			 Bureau of Health Professions in 2000, the demand for the services of child and
			 adolescent psychiatry is projected to increase by 100 percent by 2020.
			(7)The development
			 and application of knowledge about the impact of disasters on children,
			 adolescents, and their families has been impeded by critical shortages of
			 qualified researchers and practitioners specializing in this work.
			(8)According to the
			 Bureau of the Census, the population of children and adolescents in the United
			 States under the age of 18 is projected to grow by more than 40 percent in the
			 next 50 years from 70 million to more than 100 million by 2050.
			(9)There are
			 approximately 7,000 child and adolescent psychiatrists in the United States.
			 Only 300 child and adolescent psychiatrists complete training each year.
			(10)According to the
			 Department of Health and Human Services, minority representation is lacking in
			 the mental health workforce. Although 12 percent of the United States
			 population is African-American, only 2 percent of psychologists, 2 percent of
			 psychiatrists, and 4 percent of social workers are African-American providers.
			 Moreover, there are only 29 Hispanic mental health professionals for every
			 100,000 Hispanics in the United States, compared with 173 non-Hispanic white
			 providers per 100,000.
			(11)According to a
			 2006 study in the Journal of the American Academy of Child and Adolescent
			 Psychiatry, the national shortage of child and adolescent psychiatrists affects
			 poor children and adolescents living in rural areas the hardest.
			(12)According to the
			 National Center for Mental Health and Juvenile Justice, 70 percent of youth
			 involved in State and local juvenile justice systems throughout the country
			 suffer from mental disorders, with at least 20 percent experiencing symptoms so
			 severe that their ability to function is significantly impaired.
			3.Loan repayments,
			 scholarships, and grants to improve child and adolescent mental health
			 carePart E of title VII of
			 the Public Health Service Act (42
			 U.S.C. 294n et seq.) is amended by adding at the end the following:
			
				3Child and
				adolescent mental health care
					771.Loan
				repayments, scholarships, and grants to improve child and adolescent mental
				health care
						(a)Loan repayments
				for child and adolescent mental health service professionals
							(1)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, may establish a program of entering into contracts on
				a competitive basis with eligible individuals under which—
								(A)the eligible
				individual agrees to be employed full-time for a specified period (which shall
				be at least 2 years) in providing mental health services to children and
				adolescents; and
								(B)the Secretary
				agrees to make, during not more than 3 years of the period of employment
				described in subparagraph (A), partial or total payments on behalf of the
				individual on the principal and interest due on the undergraduate and graduate
				educational loans of the eligible individual.
								(2)Eligible
				individualFor purposes of this section, the term eligible
				individual means an individual who—
								(A)is receiving specialized training or
				clinical experience in child and adolescent mental health in psychiatry,
				psychology, school psychology, behavioral pediatrics, psychiatric nursing,
				social work, school social work, marriage and family therapy, school
				counseling, or professional counseling and has less than 1 year remaining
				before completion of such training or clinical experience; or
								(B)(i)has a license or
				certification in a State to practice allopathic medicine, osteopathic medicine,
				psychology, school psychology, psychiatric nursing, social work, school social
				work, marriage and family therapy, school counseling, or professional
				counseling; and
									(ii)(I)is a mental health
				service professional who completed (but not before the end of the calendar year
				in which this section is enacted) specialized training or clinical experience
				in child and adolescent mental health described in subparagraph (A); or
										(II)is a physician who graduated from
				(but not before the end of the calendar year in which this section is enacted)
				an accredited child and adolescent psychiatry residency or fellowship program
				in the United States.
										(3)Additional
				eligibility requirementsThe Secretary may not enter into a
				contract under this subsection with an eligible individual unless—
								(A)the individual is
				a United States citizen or a permanent legal United States resident; and
								(B)if the individual
				is enrolled in a graduate program (including a medical residency or
				fellowship), the program is accredited, and the individual has an acceptable
				level of academic standing (as determined by the Secretary).
								(4)PriorityIn
				entering into contracts under this subsection, the Secretary shall give
				priority to applicants who—
								(A)are or will be working with high-priority
				populations;
								(B)have familiarity
				with evidence-based methods and cultural competence in child and adolescent
				mental health services;
								(C)demonstrate
				financial need; and
								(D)are or will be
				working in the publicly funded sector, particularly in community mental health
				programs described in section 1913(b)(1).
								(5)Meaningful loan
				repaymentIf the Secretary determines that funds appropriated for
				a fiscal year to carry out this subsection are not sufficient to allow a
				meaningful loan repayment to all expected applicants, the Secretary shall limit
				the number of contracts entered into under paragraph (1) to ensure that each
				such contract provides for a meaningful loan repayment.
							(6)Amount
								(A)MaximumFor
				each year that the Secretary agrees to make payments on behalf of an individual
				under a contract entered into under paragraph (1), the Secretary may agree to
				pay not more than $35,000 on behalf of the individual.
								(B)ConsiderationIn
				determining the amount of payments to be made on behalf of an eligible
				individual under a contract to be entered into under paragraph (1), the
				Secretary shall consider the eligible individual’s income and debt load.
								(7)Applicability of
				certain provisionsThe provisions of sections 338E and 338F shall
				apply to the program established under paragraph (1) to the same extent and in
				the same manner as such provisions apply to the National Health Service Corps
				Loan Repayment Program established in subpart III of part D of title
				III.
							(8)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $10,000,000 for each of fiscal years 2008 through
				2012.
							(b)Scholarships for
				students studying to become child and adolescent mental health service
				professionals
							(1)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, may establish a program to award scholarships on a
				competitive basis to eligible students who agree to enter into full-time
				employment (as described in paragraph (4)(C)) as a child and adolescent mental
				health service professional after graduation or completion of a residency or
				fellowship.
							(2)Eligible
				studentFor purposes of this subsection, the term eligible
				student means a United States citizen or a permanent legal United States
				resident who—
								(A)is enrolled or accepted to be enrolled in
				an accredited graduate program that includes specialized training or clinical
				experience in child and adolescent mental health in psychology, school
				psychology, psychiatric nursing, behavioral pediatrics, social work, school
				social work, marriage and family therapy, school counseling, or professional
				counseling and, if enrolled, has an acceptable level of academic standing (as
				determined by the Secretary); or
								(B)(i)is enrolled or accepted to be enrolled in
				an accredited graduate training program of allopathic or osteopathic medicine
				in the United States and, if enrolled, has an acceptable level of academic
				standing (as determined by the Secretary); and
									(ii)intends to complete an accredited
				residency or fellowship in child and adolescent psychiatry or behavioral
				pediatrics.
									(3)PriorityIn
				awarding scholarships under this subsection, the Secretary shall give—
								(A)highest priority
				to applicants who previously received a scholarship under this subsection and
				satisfy the criteria described in subparagraph (B); and
								(B)second highest
				priority to applicants who—
									(i)demonstrate a
				commitment to working with high-priority populations;
									(ii)have familiarity
				with evidence-based methods in child and adolescent mental health
				services;
									(iii)demonstrate
				financial need; and
									(iv)are or will be working in the publicly
				funded sector, particularly in community mental health programs described in
				section 1913(b)(1).
									(4)RequirementsThe
				Secretary may award a scholarship to an eligible student under this subsection
				only if the eligible student agrees—
								(A)to complete any
				graduate training program, internship, residency, or fellowship applicable to
				that eligible student under paragraph (2);
								(B)to maintain an
				acceptable level of academic standing (as determined by the Secretary) during
				the completion of such graduate training program, internship, residency, or
				fellowship; and
								(C)to be employed
				full-time after graduation or completion of a residency or fellowship, for at
				least the number of years for which a scholarship is received by the eligible
				student under this subsection, in providing mental health services to children
				and adolescents.
								(5)Use of
				scholarship fundsA scholarship awarded to an eligible student
				for a school year under this subsection may be used only to pay for tuition
				expenses of the school year, other reasonable educational expenses (including
				fees, books, and laboratory expenses incurred by the eligible student in the
				school year), and reasonable living expenses, as such tuition expenses,
				reasonable educational expenses, and reasonable living expenses are determined
				by the Secretary.
							(6)AmountThe
				amount of a scholarship under this subsection shall not exceed the total amount
				of the tuition expenses, reasonable educational expenses, and reasonable living
				expenses described in paragraph (5).
							(7)Applicability of
				certain provisionsThe provisions of sections 338E and 338F shall
				apply to the program established under paragraph (1) to the same extent and in
				the same manner as such provisions apply to the National Health Service Corps
				Scholarship Program established in subpart III of part D of title III.
							(8)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2008 through
				2012.
							(c)Clinical
				training grants for professionals
							(1)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, in cooperation with the Administrator of the Substance
				Abuse and Mental Health Services Administration, may establish a program to
				award grants on a competitive basis to accredited institutions of higher
				education to establish or expand internships or other field placement programs
				for students receiving specialized training or clinical experience in child and
				adolescent mental health in psychiatry, psychology, school psychology,
				behavioral pediatrics, psychiatric nursing, social work, school social work,
				marriage and family therapy, school counseling, or professional
				counseling.
							(2)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to
				applicants that—
								(A)have demonstrated
				the ability to collect data on the number of students trained in child and
				adolescent mental health and the populations served by such students after
				graduation;
								(B)have demonstrated
				familiarity with evidence-based methods in child and adolescent mental health
				services; and
								(C)have programs
				designed to increase the number of professionals serving high-priority
				populations.
								(3)RequirementsThe
				Secretary may award a grant to an applicant under this subsection only if the
				applicant agrees that—
								(A)any internship or
				other field placement program assisted under the grant will prioritize cultural
				competency;
								(B)students
				benefitting from any assistance under this subsection will be United States
				citizens or permanent legal United States residents;
								(C)the institution
				will provide to the Secretary such data, assurances, and information as the
				Secretary may require; and
								(D)with respect to
				any violation of the agreement between the Secretary and the institution, the
				institution will pay such liquidated damages as prescribed by the Secretary by
				regulation.
								(4)ApplicationThe
				Secretary shall require that any application for a grant under this subsection
				include a description of the applicant’s experience working with child and
				adolescent mental health issues.
							(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $10,000,000 for each of fiscal years 2008 through
				2012.
							(d)Progressive
				education grants for paraprofessionals
							(1)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, in cooperation with the Administrator of the Substance
				Abuse and Mental Health Services Administration, may establish a program to
				award grants on a competitive basis to State-licensed mental health nonprofit
				and for-profit organizations (including accredited institutions of higher
				education) to enable such organizations to pay for programs for preservice or
				in-service training of paraprofessional child and adolescent mental health
				workers.
							(2)DefinitionFor
				purposes of this subsection, the term paraprofessional child and
				adolescent mental health worker means an individual who is not a mental
				health service professional, but who works at the first stage of contact with
				children and families who are seeking mental health services.
							(3)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to
				applicants that—
								(A)have demonstrated
				the ability to collect data on the number of paraprofessional child and
				adolescent mental health workers trained by the applicant and the populations
				served by these workers after the completion of the training;
								(B)have familiarity
				with evidence-based methods in child and adolescent mental health
				services;
								(C)have programs
				designed to increase the number of paraprofessional child and adolescent mental
				health workers serving high-priority populations; and
								(D)provide services
				through a community mental health program described in section
				1913(b)(1).
								(4)RequirementsThe
				Secretary may award a grant to an organization under this subsection only if
				the organization agrees that—
								(A)any training
				program assisted under the grant will prioritize cultural competency;
								(B)the organization
				will provide to the Secretary such data, assurances, and information as the
				Secretary may require; and
								(C)with respect to
				any violation of the agreement between the Secretary and the organization, the
				organization will pay such liquidated damages as prescribed by the Secretary by
				regulation.
								(5)ApplicationThe
				Secretary shall require that any application for a grant under this subsection
				include a description of the applicant’s experience working with
				paraprofessional child and adolescent mental health workers.
							(6)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2008 through
				2012.
							(e)Child and
				adolescent mental health program development grants
							(1)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, may establish a program to increase the number of
				well-trained child and adolescent mental health service professionals in the
				United States by awarding grants on a competitive basis to accredited
				institutions of higher education to enable the institutions to establish or
				expand accredited graduate child and adolescent mental health programs.
							(2)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to
				applicants that—
								(A)demonstrate
				familiarity with the use of evidence-based methods in child and adolescent
				mental health services;
								(B)provide experience
				in and collaboration with community-based child and adolescent mental health
				services;
								(C)have included
				normal child development curricula; and
								(D)demonstrate
				commitment to working with high-priority populations.
								(3)Use of
				fundsFunds received as a grant under this subsection may be used
				to establish or expand any accredited graduate child and adolescent mental
				health program in any manner deemed appropriate by the Secretary, including by
				improving the course work, related field placements, or faculty of such
				program.
							(4)RequirementsThe
				Secretary may award a grant to an accredited institution of higher education
				under this subsection only if the institution agrees that—
								(A)any child and
				adolescent mental health program assisted under the grant will prioritize
				cultural competency;
								(B)the institution
				will provide to the Secretary such data, assurances, and information as the
				Secretary may require; and
								(C)with respect to any
				violation of the agreement between the Secretary and the institution, the
				institution will pay such liquidated damages as prescribed by the Secretary by
				regulation.
								(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $15,000,000 for each of fiscal years 2008 through
				2012.
							(f)DefinitionsIn
				this section:
							(1)Specialized
				training or clinical experience in child and adolescent mental
				healthThe term specialized training or clinical experience
				in child and adolescent mental health means training and clinical
				experience that—
								(A)is part of or
				occurs after completion of an accredited graduate program in the United States
				for training mental health service professionals;
								(B)consists of at
				least 500 hours of training or clinical experience in treating children and
				adolescents; and
								(C)is comprehensive,
				coordinated, developmentally appropriate, and of high quality to address the
				unique ethnic and cultural diversity of the United States population.
								(2)High-priority
				populationThe term high-priority population
				means—
								(A)a population in
				which there is a significantly greater incidence than the national average
				of—
									(i)children who have
				serious emotional disturbances; or
									(ii)children who are
				racial, ethnic, or linguistic minorities; or
									(B)a population
				consisting of individuals living in a high-poverty urban or rural area.
								(3)Mental health
				service professionalThe term mental health service
				professional means an individual with a graduate or postgraduate degree
				from an accredited institution of higher education in psychiatry, psychology,
				school psychology, behavioral pediatrics, psychiatric nursing, social work,
				school social work, marriage and family counseling, school counseling, or
				professional
				counseling.
							.
		4.Amendments to
			 Social Security Act to improve child
			 and adolescent mental health care
			(a)Increasing number
			 of child and adolescent psychiatry residents permitted to be paid under the
			 medicare graduate medical education programSection 1886(h)(4)(F)
			 of the Social Security Act (42 U.S.C.
			 1395ww(h)(4)(F)) is amended by adding at the end the following new
			 clause:
				
					(iii)Increase
				allowed for training in child and adolescent psychiatryIn
				applying clause (i), there shall not be taken into account such additional
				number of full-time equivalent residents in the field of allopathic or
				osteopathic medicine who are residents or fellows in child and adolescent
				psychiatry as the Secretary determines reasonable to meet the need for such
				physicians as demonstrated by the 1999 report of the Department of Health and
				Human Services entitled Mental Health: A Report of the Surgeon
				General.
					.
			(b)Extension of
			 medicare board eligibility period for residents and fellows in child and
			 adolescent psychiatrySection 1886(h)(5)(G) of the
			 Social Security Act (42 U.S.C.
			 1395ww(h)(5)(G)) is amended—
				(1)in clause (i), by
			 striking and (v) and inserting (v), and (vi);
			 and
				(2)by adding at the
			 end the following new clause:
					
						(vi)Child and
				adolescent psychiatry training programsIn the case of an
				individual enrolled in a child and adolescent psychiatry residency or
				fellowship program approved by the Secretary, the period of board eligibility
				and the initial residency period shall be the period of board eligibility for
				the specialty of general psychiatry, plus 2 years for the subspecialty of child
				and adolescent
				psychiatry.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to residency
			 training years beginning on or after July 1, 2008.
			5.Child mental
			 health professional report
			(a)StudyThe
			 Administrator of the Health Resources and Services Administration (in this
			 section referred to as the Administrator) shall study and make
			 findings and recommendations on—
				(1)the distribution and need for child mental
			 health service professionals, including with respect to specialty
			 certifications, practice characteristics, professional licensure, practice
			 types, locations, education, and training; and
				(2)a comparison of
			 such distribution and need, including identification of disparities, on a
			 State-by-State basis.
				(b)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Administrator shall submit to the Congress and
			 make publicly available a report on the results of the study required by
			 subsection (a), including with respect to findings and recommendations on
			 disparities among the States.
			6.Reports
			(a)TransmissionThe
			 Secretary of Health and Human Services shall transmit a report described in
			 subsection (b) to the Congress—
				(1)not later than 3
			 years after the date of the enactment of this Act; and
				(2)not later than 5
			 years after the date of the enactment of this Act.
				(b)ContentsThe
			 reports transmitted to the Congress under subsection (a) shall address each of
			 the following:
				(1)The effectiveness
			 of the amendments made by, and the programs carried out under, this Act in
			 increasing the number of child and adolescent mental health service
			 professionals and paraprofessional child and adolescent mental health
			 workers.
				(2)The demographics
			 of the individuals served by such increased number of child and adolescent
			 mental health service professionals and paraprofessional child and adolescent
			 mental health workers.
				
